Citation Nr: 1425792	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  07-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a left ankle fracture. 

2.  Entitlement to an initial compensable rating prior to October 20, 2011, and entitlement to a rating in excess of 10 percent from October 20, 2011, forward for residuals of a left knee surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1991 to June 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  When this case was initially before the Board in September 2011, the Board remanded the issues of entitlement to an initial rating in excess of 20 percent for residuals of a left ankle fracture and entitlement to an initial compensable rating for residuals of a left knee surgery to the Agency of Original Jurisdiction (AOJ) for further development.  On remand, the AOJ issued a decision continuing the 20 percent disability rating assigned for residuals of a left ankle fracture, continuing the noncompensable rating assigned for residuals of a left knee surgery for the period prior to October 20, 2011, and increasing the rating assigned for residuals of a left knee surgery to 10 percent, effective October 20, 2011.  As such, the issues on appeal are as is characterized on the cover page.   

The issue of entitlement to an initial compensable rating prior to October 20, 2011, and entitlement to a rating in excess of 10 percent from October 20, 2011, forward for residuals of a left knee surgery is addressed in the REMAND portion of the decision below and is REMANDED to AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a left ankle fracture are characterized by marked limitation of motion without ankylosis.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5270, 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was advised of VA's duties to notify and assist in conjunction with his claim.  Specifically, a letter dated in May 2006 explained the evidence necessary to substantiate his claim, the evidence that VA was responsible for providing, and the evidence that he was responsible for providing.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This letter also informed him of the disability rating and effective date criteria.  As such, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in procuring pertinent records, as well as providing a medical examination and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board concludes that, to the extent possible, all relevant evidence necessary for an equitable resolution of the Veteran's residuals of a left ankle fracture claim has been obtained.  Specifically, VA has obtained all identified treatment records related to the Veteran's left ankle disability, including VA outpatient treatment dated since July 2006, as well as private treatment records dated since May 2007.  Additionally, the Veteran has been afforded two VA examinations of his left ankle.  The Board finds each of these examinations to be adequate because the examiners discussed the Veteran's pertinent medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, the Veteran has not reported that his left ankle disability has worsened since his most recent VA orthopedic examination, which was conducted in October 2011.  A remand is therefore not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Board is satisfied that the AOJ has substantially complied with the Board's September 2011 remand directives insofar as the AOJ obtained all outstanding treatment records identified by the Veteran, to include additional private treatment records, and provided the Veteran with a VA examination assessing the current severity of his service-connected left ankle disability.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, because all necessary development and assistance has been accomplished, there is no prejudice to the Veteran in adjudicating this appeal on the merits. 

II.  Increased Rating for Residuals of a Left Ankle Fracture

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran essentially contends that a rating in excess of 20 percent for his service-connected residuals of a left ankle fracture is warranted based on the pain and swelling he experiences in his ankle.  See, e.g., May 2007 Notice of Disagreement.  Based upon a full review of the record, however, the Board finds that entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture has not been established.  

The Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, DC 5271, which evaluates limitation of motion in the ankle.  Under this diagnostic code, the maximum rating available is 20 percent, which is assigned for marked limitation of motion of the ankle.  A schedular rating in excess of 20 percent for the ankle is not available absent a showing of ankylosis.  38 C.F.R. § 4.71a, DC 5270.  In this case, the evidence does not show, nor does the Veteran contend that ankylosis of the left ankle is present.  Specifically, there is no evidence of left ankle ankylosis in the private or VA treatment records at any point during the appeal.  Further, the range of motion findings on examination are inconsistent with ankylosis.  See October 20, 2011 VA examination (noting left ankle plantar flexion of 35 degrees with pain beginning at 5 degrees, and left ankle plantar dorsiflexion of 5 degrees with pain beginning at 0 degrees); July 10, 2006 VA examination (noting active and passive dorsiflexion of zero to 10 degrees and active and passive plantar flexion of zero to 30 degrees, with pain on both ranges of motion at the end of each range).  Moreover, at the time of the Veteran's October 2011 VA examination, the examiner specifically found that there was no ankylosis of the ankle in the subtalar and/or tarsal joint.  See October 20, 2011 VA examination report.  

As such, because there is no evidence of ankylosis of the left ankle, the Board concludes that the 20 percent rating currently assigned for this disability is the maximum schedular rating permissible under the law based upon limitation of motion of the ankle joint.  See 38 C.F.R. § 4.71a, DC 5270, 5271; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion).  Therefore, the Board finds that there is no schedular basis for a higher rating for the Veteran's service-connected residuals of a left ankle fracture.    

Lastly, the Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

The Veteran has reported symptoms such as difficulty walking up a hill, swelling, weakness, stiffness, sensations of instability, using a brace, and being unable to run.  As to the Veteran's report of sensations of instability, in the September 2011 VA examination report, the examiner made a specific finding that the Veteran's left ankle did not have instability.  The symptoms of swelling, weakness (which requires the Veteran to use a brace), sensations of instability and stiffness are symptoms that are, in fact, contemplated by the rating criteria, which contemplates limitation of motion of the ankle joint, and under the DeLuca criteria, including §§ 4.40 and 4.45, which compensate for limitation of motion, and symptoms such as pain, weakness, and instability producing functional limitations.  Thus, the Board concludes that the applicable rating criteria adequately contemplate the manifestations of the Veteran's left ankle disability.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Regardless, even of the Board concludes that the Veteran has symptoms that are not contemplated by the rating criteria, the evidence is against a finding of marked interference with employment or frequent periods of hospitalization.  For example, when the Veteran was examined in October 2011, he specifically told the examiner that his left ankle disability had not caused him to lose any time from work, other than the scheduled medical appointments.  Additionally, the Veteran has not been hospitalized for the service-connected disability during or in close proximity to the appeal period.  Thus, there is affirmative evidence against a finding that the service-connected disability has caused marked interference with employment or frequent periods of hospitalization to warrant a referral for consideration of an extraschedular rating.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his residuals of a left ankle fracture render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Again, as noted in the above paragraph, the Veteran relayed to the examiner that he was working as a warehouse transportation manager and that the service-connected disability did not cause him to lose time from work.

Accordingly, the Board concludes that the criteria for entitlement to an initial rating in excess of 20 percent for residuals of a left ankle fracture are not met, and thus, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

An initial rating in excess of 20 percent for residuals of a left ankle fracture is denied.


REMAND

The Veteran also seeks entitlement to an initial compensable rating prior to October 20, 2011, and entitlement to a rating in excess of 10 percent from October 20, 2011, forward for residuals of a left knee surgery.  As noted above, the Veteran's appeal as to this issue stems from his disagreement with the initial noncompensable rating assigned for his residuals of a left knee surgery under 38 C.F.R. § 4.71a, DC 5257, effective June 13, 2005.  The Board notes that, thereafter, in July 2012, the AOJ increased the rating assigned for this disability to 10 percent under 38 C.F.R. § 4.71a, DC 5261, effective October 20, 2011.  The Veteran continues to disagree with the rating assigned for his residuals of a left knee surgery, and contends that a higher evaluation is warranted.  Before the Board can adjudicate this claim, however, additional development is required.  

A review of the Veteran's claims file indicates that his post-service private treatment records may currently be incomplete.  Specifically, at the time of the Veteran's October 2011 VA knee examination, he submitted an additional private treatment record from Dr. Niall Cahill, as well as a copy of an October 2011 magnetic resonance image (MRI).  Notably, the interpreting radiologist indicated that the clinical significance of the MRI findings in relation to the Veteran's presenting symptomatology was unknown and recommended that a specialist orthopedic opinion be obtained.  Additionally, the treatment record from Dr. Cahill indicates that the Veteran was undergoing consultation with an orthopedic surgeon (Mr. Murray) who specialized in surgery and rehabilitation of the knee joint.  Dr. Cahill also reported that he would be able to provide a more comprehensive prognostic management plan once the Veteran had undergone such consultation.  To date, however, no additional private treatment records have been associated with the Veteran's claim file dated since October 2011.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from Dr. Cahill and Dr. Murray.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1. With any needed assistance from the Veteran, obtain all treatment records related to the Veteran's treatment for his left knee, including any pertinent treatment records from Dr. Niall Cahill and Dr. Murray.  If such records are unavailable, the claims file should be clearly documented to that effect.

2. Thereafter, and after undertaking any additional development deemed necessary, to include providing a VA examination of the left knee if warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


